Citation Nr: 1432169	
Decision Date: 07/17/14    Archive Date: 07/22/14

DOCKET NO.  12-19 254	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for service connection for arthritis, to include osteoarthritis and rheumatoid arthritis, of all joints.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Mary-Caitlin Ray, Associate Counsel 






INTRODUCTION

The Veteran served on active duty from March 1956 until December 1957.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  

The Veteran requested a hearing before the Board when he submitted his substantive appeal in July 2012.  In a September 2013 letter, the Veteran was advised that he was scheduled for a Travel Board hearing at the RO in November 2013.  The Veteran failed to report for the hearing, and his request for a hearing is considered withdrawn.  38 C.F.R. § 20.704(d).  

This claim was previously before the Board in January 2014.  At that time, the Board remanded the claim for additional development, specifically to afford the Veteran a VA examination for his claimed disorder.  An examination was conducted and the claim is again before the Board.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

A chronic joint disability was not shown in service, arthritis was not diagnosed until several decades after service, and the preponderance of the evidence is against a finding that any arthritis disability of the joints is the result of the Veteran's active service.  





CONCLUSION OF LAW

Arthritis of all joints was not incurred in or aggravated by active service.  38 U.S.C.A. § § 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309.  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. § § 5103, 5103A; 38 C.F.R. § § 3.159, 3.326(a).  

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the AOJ of any information and any medical of lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.  

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The Veteran was notified via letter dated August 2011 of the criteria required for establishing service connection, the evidence required in this regard, and his and VA's respective duties for obtaining such evidence.  He also was notified of how VA determines disability ratings and effective dates if service connection is awarded.  This letter accordingly addressed all notice elements.  Nothing more was required.  

VA's duty to assist has also been satisfied.  The Veteran's service treatment records are in the file as are records reflecting his treatment through VA.  No outstanding evidence has been identified that has not otherwise been obtained.  

The Board notes that the Veteran's June 2011 claim indicates that he is in receipt of Social Security Administration (SSA) benefits, and that VA's duty to assist includes the responsibility to obtain any "relevant" records from the SSA.  
38 U.S.C.A. § 5103A(c)(3);  38 C.F.R. § 3.159(c)(2).  However, in Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2009), the Federal Circuit acknowledged that VA's duty to assist was limited to obtaining relevant SSA records. The Federal Circuit defined relevant records as "those records that relate to the injury for which the claimant is seeking benefits and have a reasonable possibility of helping to substantiate the Veteran's claim" and ultimately determined that "[t]here must be specific reason to believe these records may give rise to pertinent information to conclude that they are relevant." 

Here, the Board finds that a Remand to obtain SSA records, if such were even to exist, would not have a reasonable possibility of aiding in the substantiation of a VA disability claim.  The Veteran merely mentioned that his source of income was SSA benefits.  He did not indicate that he received SSA disability.  He has also made no reference to his SSA records as being relevant to his appeal.  Moreover, as will be discussed below, the resolution of this case depends upon the likelihood of a relationship between the Veteran's current orthopedic disorder as it relates to his military service.  This determination requires both a factually informed and medically competent inquiry, the Veteran's in-service and post-service medical records, expertise in the area of orthopedics, and familiarity with VA statutes and regulations.  Any SSA records pertaining to a diagnosis of arthritis would not likely alter the ultimate disposition of claims being denied.  

The Veteran underwent a VA examination in March 2014 to evaluate his arthritis.  The examination involved review of the Veteran's electronic claims file, a thorough examination of the Veteran, consideration of the Veteran's lay statements/history, and conclusions that were supported by sufficient rationale.  Therefore, the Board finds that the opinion is adequate to decide the claim.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  

As an examination was conducted and additional treatment records were associated with the Veteran's file, the Board finds that there has been substantial compliance with its remand and that another remand to obtain a new examination would not benefit the Veteran.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).  

The Board concludes that all available records and medical evidence have been obtained in order to make adequate determinations as to these claims.  Therefore, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

II.  Service Connection

The Veteran claims that he has arthritis of all joints related to his active duty service.  He contends that his service treatment records show that he injured his leg in service and sought treatment at the time.  He claims that he sustained other similar injuries in the course of his duties on a Gearing Class destroyer but that he never sought treatment.  He contends that the various sprains, strains, and bone bruises ultimately led to his current arthritis.  


Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110, 1131 (West 2002). Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service. Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Certain chronic diseases, such as arthritis, are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a); arthritis is a qualifying chronic disease.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As a result, service connection via the demonstration of continuity of symptomatology is applicable in the present case.

Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).  

Service treatment records show that the Veteran sustained an injury to his leg in May 1956.  There is no evidence of a diagnosis or continued treatment for this injury.  The records are otherwise negative for any reference to complaints, findings of or treatment for any other injuries.  The Veteran's December 1957 separation examination shows a normal evaluation of all joints.  Nevertheless, his report of sustaining bumps and bruises in the course of his duties is deemed credible.  38 U.S.C.A. § 1154.

Post-service VA treatment records list generalized arthritis and osteoarthritis of the hip as the Veteran's active problems.  The Veteran was diagnosed with osteoarthritis of the right shoulder in September 1995 and arthritis in December 2003.  A September 2012 VA treatment record shows a history of rheumatoid arthritis, bilateral degenerative joint disease of the knees, degenerative disc disease of the lumbar spine, and spondylosis.  

At a March 2014 examination, the Veteran reported that he could not recall how he injured his legs in service and that his knees, hips and back have worsened since 2000.  The examiner diagnosed him with generalized degenerative joint disease and opined that it was less likely than not that his arthritis was related to service.  The examiner stated he believed that the in-service leg injury was acute and a self-limited condition, based on the lack of diagnosis and treatment.  He also noted that the Veteran's lack of continuation of care from separation until diagnosis in 2000 suggested that his arthritis related to the normal aging process, as opposed to a chronic problem/disorder stemming from his active service.  

As noted above, under 38 C.F.R. § 3.307, service connection may be presumed for certain conditions, including degenerative joint disease, if the disorder was disabling to a degree of 10 percent or more within one year following service.  In this case, however, degenerative joint disease of the knees was not diagnosed for over 40 years.  Service connection is not warranted on a presumptive basis.  38 C.F.R. § 3.307.  

The Board has considered the Veteran's statements regarding continuity of symptomatology since service and nexus to service.  The Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir.1996) (table); Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

Lay testimony is competent to establish the presence of observable symptomatology and may provide sufficient support for a claim of service connection.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The Board acknowledges that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  However, as indicated, the Veteran's separation examination does not show that he reported joint problems on separation or until 2000, which is more than 40 years after his service discharge.  It follows that if his claimed arthritis has been problematic since service, it would have been reflected on the Veteran's separation examination or in his medical records following service.  See Savage v. Gober, 10 Vet. App. 488 (1997) (in a merits context, the lack of evidence of treatment may bear on the credibility of the evidence of continuity).

The Board has also considered the Veteran's statements asserting a nexus between his currently-diagnosed arthritis and active duty service.  Although the Veteran is competent to report joint pain, he is not competent to render a medical opinion as to the etiology of an orthopedic disorder.  In this regard, the Board acknowledges lay evidence may be competent to establish medical etiology or nexus.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

Here, while the Veteran is competent to describe his knee pain and experiences in service, the Board accords his statements regarding the etiology of his current arthritis diagnoses little probative value as he is not competent to opine on such a complex medical question.  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. West, 12 Vet. App. 460, 465 (1999).  Additionally, the Veteran has offered only conclusory statements regarding the etiology of his current disorder.  In contrast, the VA physician reviewed his records including X-ray findings, and considered his reported history.  The Board finds that the VA opinion is the most probative evidence of record.  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  However, as reflected by the above discussion, the preponderance of the evidence is against the Veteran's claim for service connection for generalized arthritis.  His claim must be denied.


ORDER

Entitlement to service connection for arthritis, to include osteoarthritis and rheumatoid arthritis, of all joints is denied.  



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


